Citation Nr: 0331162	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  00-12 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of non-displaced fracture of the left hemi-pelvis.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for bilateral hip 
disability on a direct basis or, alternatively, as secondary 
to service connected residuals of non-displaced fracture of 
the left hemi-pelvis.

4.  Entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from separate rating decisions by the Nashville, 
Tennessee, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An August 1999 RO decision denied 
claims for an increased (compensable) rating for left hemi-
pelvis disability, service connection for lumbar disability, 
and entitlement to TDIU.  In February 2002, the RO denied a 
claim for service connection for bilateral hip disability as 
secondary to service connected left hemi-pelvis fracture.  
The Board accepts the March 2001 Statement of Accredited 
Representative as a timely filed substantive appeal on this 
issue, see 38 C.F.R. §§ 20.300, 20.301(a), 20.302(b), and 
has rephrased this issue on the title page to reflect the 
theory advanced by the veteran's representative that the 
veteran's left and right hip disabilities may have resulted 
from in-service injury.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000) (VA must consider all theories of 
entitlement for service connection for the same underlying 
disorder as a single 'claim.')


FINDINGS OF FACT

The veteran's lumbar spine disability stems from in-service 
injury.


CONCLUSION OF LAW

Chronic lumbar spine disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
lumbar spine disability as a result of in-service injury.  
His service medical records reflect that he underwent an 
extensive hospitalization in May 1944 after being struck by 
a municipal bus.  He was treated for "extreme" multiple 
injuries which included a concussion, injury to the chest 
and rib areas and fracture of the left pelvis.  An October 
1944 hospitalization record noted his complaint of "vague 
pain in back," but x-ray examination of the lower thoracic 
and upper spine was negative.  He was not diagnosed with a 
lumbar spine disability during service, and his March 1946 
separation examination reflected a "Normal" clinical 
evaluation of the spine.

The evidence of record next includes a July 1948 examination 
report from John Thornton, Jr., M.D.  The veteran reported 
his history of injury to the pelvis and ribs and "[e]ver 
since that time he has had pain and soreness in the back in 
the region of the lower chest posteriorly on both sides but 
more on the right side."  His examination was significant 
for slight limitation of lateral flexion to the right in the 
dorsal region, slight prominence of the ninth dorsal 
vertebra, and slight muscle spasm of the right paraspinous 
muscles.  He was given an impression of "[p]ossible old 
injury to the lower dorsal spine."

A VA hospitalization in June 1951 again reflected the 
veteran's report of soreness of the right lumbar area 
following his in-service accident.  He was assessed with a 
"[p]robable lumbosacral sprain."  A December 1989 
hospitalization record from Jackson-Madison County General 
Hospital reflects his report of a "30-year-history of 
difficulty with his back, the sort of thing that would come 
and go, frequently get him down for a day or two, where he 
could hardly walk, and then would get better."  A physical 
examination work-up revealed degenerative changes of the 
lumbar spine and discs, and he underwent a laminectomy of L3 
and L4.

VA spine examination in June 1999, which included review of 
the claims folder, resulted in a diagnosis of severe lumbar 
spondylosis and the following impression:

This gentleman has bilateral total hip 
arthroplasties which are painful with hip 
range of motion.  He reports that most of his 
pain is from his lumbar spine which has severe 
spondylosis.  There is no history in the 
medical record of any lumbar spine fracture, 
but he did report lumbar pain and symptoms 
beginning in 1944 and hospitalization in 1951.  
His current degenerative lumbar spine 
condition is not related to fracture but could 
be related to the lumbar spine injury 
sustained in the bus accident in 1944.  The 
previous report having simple fracture of the 
left hemipelvis is not seen on x-ray, and the 
relationship of this to the back pain or hip 
arthritis is uncertain.

An October 1999 statement from Clarey R. Dowling, M.D., 
stated as follows:

[The veteran] has been a regular patient of 
mine since back in the late 1980's.  He has 
had significant problems with both hips and 
his back.  I have referred him to both 
orthopedic and neuro surgeons.  He has had 
back surgery in 1989, both hips have been 
operated on, one in 1991 and the second 
replaced in 1993.  He had a significant pelvic 
fracture back in the 40's when he was in the 
service and he states that he has been having 
trouble with his back since back then.  In my 
opinion, with the records that I have, it is 
impossible to say whether this accident that 
he had in the 40's was the cause or was not 
the cause of his current back trouble.  He has 
certainly developed some osteoarthritis over 
the years which could have been aggravated by 
the initial accident but I cannot say with any 
degree of certainty.

An October 1999 statement from H. Glenn Barnett, M.D., 
stated as follows:

[The veteran] has been a patient of mine, 
undergoing a laminectomy at L3 and 4 in 1989 
for spinal stenosis and cauda equina 
compression.  He has had some relief of his 
bilateral hip and leg pain since then, but has 
not been totally relieved.  He, apparently by 
history, was injured in an automobile accident 
when he was struck while waiting for a bus on 
a corner in San Diego, while in the Marine 
Cor[ps] on his way to the base.  He awoke in 
the hospital and had a concussion, had 
fractured ribs, and had an injury to his back.  
Subsequently, two years later was discharged 
from the Marine Cor[ps].  He has had back pain 
on and off since then, seeing Dr. Thornton in 
Dyersburg in 1948, and being treated at the VA 
Hospital in 1951 and being fitted with a back 
brace.  He has down played his back pain over 
the years because he had a job that he enjoyed 
and wanted to keep, but subsequently had to 
have surgery done in 1989.  He is now seeking 
VA benefits to help him with medication costs 
and things that nature.  He feels that his 
back problem is related to the initial injury, 
and certainly an injury of this sort could 
have precipitated the onset of back pain and 
degenerative changes that resulted in the need 
for surgery in 1989.

I would support [the veteran] in his request 
for VA benefits referable to the accident that 
occurred in 1944.

A December 1999 statement from James T. Craig, M.D., stated 
as follows:

[The veteran] was seen today.  [The veteran] 
has had a long history of problems with his 
back.  I have done bilateral total hips on 
him in the past and he now has some loosening 
of his left prosthesis but his main problem 
recently has been that of pain in his back.  
He states that he was injured in 1944, he was 
struck by a bus and he was unconscious at 
that time.  He does not remember a lot about 
the accident.  He had a concussion, he had a 
fractured pelvis, he had fractured ribs and 
he hurt his back at that time.  This was 1944 
and he did not have to go over seas because 
he spent time in the hospital off and on at 
that time for about six months and had been 
readmitted to the VA Hospital sometime in 
1946, 1947 or 1952, somewhere along in there, 
for problems of his back as well.

My examination of [the veteran] reveals that 
he is quite stiff in his spine.  He has 
normal reflexes in his lower extremities and 
he does not have any evidence of neurological 
deficit, but does have significant change in 
his x-rays of degenerative disc disease and 
degenerative arthritis of the lumbosacral 
spine.

In my opinion, the injury as he describes it 
in 1944 certainly is a probable cause of this 
condition in his back as he has at this time.  
An injury such as he described is certainly 
an etiology of this type of problem.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty during a period of active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  A 
claimant bears the burden to present and support a claim of 
benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In evaluating 
service connection claims, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Board shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran was struck by a bus in service, and required an 
extensive period of hospitalization to recover from injuries 
to the left pelvis, chest, ribs and head areas.  There is no 
specific findings for injury to the lumbar spine, but there 
is one report of vague pain in back during his 
hospitalization.  Approximately two years from his discharge 
from service, he reported to Dr. Thornton a history of 
intermittent back pain since the in-service accident.  He 
currently holds diagnoses of degenerative disc disease and 
degenerative joint disease of the lumbar spine with 
spondylosis.  Dr. Barnett has provided opinion that an in-
service injury "could have" precipitated the onset of back 
pain and degenerative changes of the lumbar spine, and Dr. 
Craig indicated that an in-service injury was "certainly" a 
probable cause of the veteran's current back condition.  Dr. 
Dowling has provided opinion that such a relationship could 
not be stated with any certainty.  A VA spine examination 
report, dated June 1999, reflects review of the entire 
claims folder and resulted in opinion that the veteran's 
lumbar spondylosis "could be related to the lumbar spine 
injury sustained in the bus accident in 1944."

The Board finds that the veteran has met his burden of proof 
by providing competent medical evidence that his current 
lumbar spine disability may be associated with one or more 
in-service events giving rise to disability.  38 C.F.R. § 
3.159(c)(4)(i) (2003).  In particular, the June 1999 VA 
examination report reflects a review of the claims folder 
and the opinion is stated in terms which at least places the 
record in relative equipoise.  See generally Lathan v. 
Brown, 7 Vet. App. 359, 365-66 (1995); Watai v. Brown, 9 
Vet. App. 441, 443 (1996).  Absent any competent medical 
opinion to the contrary, the Board exercises the reasonable 
doubt rule in favor of the veteran and finds that the 
veteran's current lumbar spine disability stems from in-
service injury.  See Hanson v. Derwinski, 1 Vet. App. 512 
(1991) (a claimant is entitled to service connection where 
he/she submits supportable medical opinion of an etiological 
relationship that is unrebutted by other medical opinion of 
record).  The claim for service connection for lumbar spine 
disability, therefore, is granted.


ORDER

Service connection for lumbar spine disability is granted.


REMAND

The veteran seeks an increased rating for his residuals of 
non-displaced fracture of the left hemi-pelvis.  His service 
medical records reveal that his initial injury, diagnosed as 
a simple fracture of the pelvis at the acetabulum, was 
manifested by pain on movement of the left hip with only 
slightly active movement of the hip.  The veteran now seeks 
service connection for disability of the left hip, status 
post hip replacement, which involves limitation of left hip 
motion.  The RO, noting that VA's Schedule for Rating 
Disabilities does not provide a specific diagnostic code for 
pelvic fractures, has rated the veteran's residuals of non-
displaced fracture of the left hemi-pelvis by analogy to a 
lumbosacral strain, and found that the service connected 
disability does not result in painful or limited motion.  
The veteran has not been provided VA examination for his 
residuals of non-displaced fracture of the left hemi-pelvis, 
and the available medical records do not speak to this 
disability.

A VA orthopedic examination would be beneficial in order to 
determine the nature and severity of his residuals, if any, 
of his non-displaced fracture of the left hemi-pelvis.  This 
examination should include opinion as to whether the 
residuals of non-displaced fracture of the left hemi-pelvis 
results in limitation of motion of any body part, to include 
the left hip.  The examiner should also be requested to 
provide opinion as to whether any causal relationship exists 
between the current left and right hip disabilities and the 
veteran's in-service injury and/or his service connected 
residuals of non-displaced fracture of the left hemi-pelvis.

On remand, the RO should contact the veteran and request him 
to identify any additional VA and non-VA medical records 
which may be relevant to his claims on appeal.  The RO 
should also inform the veteran that a full year is allowed 
to respond to his initial VCAA notice.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
The Board must defer consideration of the TDIU claim at this 
time pending completion of the additional development and 
resolution of the service connection claim on appeal.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and request him to identify any 
additional VA and non-VA medical records 
which may be relevant to his claims on 
appeal.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  The RO 
should also inform the veteran that a full 
year is allowed to respond to his initial 
VCAA notice.

3.  Upon completion of the above, the RO 
should afford the veteran VA orthopedic 
examination in order to determine the 
nature and severity of his residuals of 
non-displaced fracture of the left hemi-
pelvis, and to obtain opinion regarding 
the nature and etiology of his left and 
right hip disabilities.  The examiner 
should be requested to review the claims 
folder prior to examination.  The examiner 
should provide clinical findings for all 
aspects of disability related to the 
veteran's service connected residuals of 
non-displaced fracture of the left hemi-
pelvis and opinion as to whether such 
disability results in limitation of motion 
of any body part, to include the left hip.  
If the residuals of non-displaced fracture 
of the left hemi-pelvis results in 
limitation of motion of any body part, the 
examiner is requested to specifically 
address the extent, if any, of functional 
loss of use of the affected body part due 
to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be portrayed 
in terms of degrees of additional loss of 
motion. 

The examiner should also be requested to 
provide opinion as to the following 
questions:

a) whether it is at least as 
likely as not (50 percent 
probability or more) that any 
causal relationship exists 
between the veteran's current 
left and/or right hip 
disabilities and an in-service 
injury; and, if it is determined 
that no such relationship exists, 
b) whether it is at least as 
likely as not that service 
connected disability results in 
any additional impairment of 
disability involving the left 
and/or right hip?

The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review.  The rationale for any opinion 
expressed should be fully described.  

4.  Thereafter, the RO should readjudicate 
the veteran's claims for an increased 
(compensable) rating for residuals of non-
displaced fracture of the left hemi-pelvis; 
entitlement to service connection for 
bilateral hip disability on a direct basis 
or, alternatively, as secondary to service 
connected residuals of non-displaced 
fracture of the left hemi-pelvis; and 
entitlement to TDIU.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND 
is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



